DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

				Response to Amendment

  	This action is in response to the amendment filed July 29, 2021.  Claims 1-104, 112, 119 and 123 are canceled.  Claims 105-111, 113-118, 120-122 and 124-125 are pending.  Claims 125-126 are newly added claims.
new matter not described in Applicant’s submitted specification.

Restriction by original presentation 
  	This is in response to Applicant's amendment filed on July 29, 2021. 
Newly amended and submitted claims   105-111, 113-118, 120-122 and 124-125 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Independent Claims 105, 114 and 120 are directed to a second NAS container from a second core network entity wherein the second NAS container includes a seond NAS message to be sent to the user equipment and sending the second NAS container to the user equipment without parsing content in the second NAS container.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 105-111, 113-118, 120-122 and 124-125  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Based on the amendment to the claims, a final office action is issued based on the original examined claims and office action of  April 29, 2021,  under 35 USC 102, originally examined, see below:
 			Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless --
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

105-107, 109-110, 114-115, 120 and 121 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zee et al. (US Publication 20200305054 At and Zee hereinafter).

Regarding Claims 195, 114 and 120, Zee teaches a first core network entity, wherein the first core network entity is applied to a communications system, the communications system comprises user equipment (UE), a radio access network (HAN), the first care network entity, and at least one network slice, and the first care network entity comprises a processor, a memory, and a transceiver, and the processor, the memory, and the transceiver are connected by using a bus system, the memory is configured to store an instruction, the processor is configured to execute the instruction stored in the memory, 50 as to control the transceiver to receive information and send information, so that the first core network entity executes stems that include: establishing a signaling connection to the UE (Le. A wireless device is in the RAC CONNECTED state when an REC connection has been established between the wireless device} Para lO026]; receiving (.e. received) Para [0077] network slice information (i.e. network slice} Para [0060] and 4 non-access stratum NAS message that are sent (.e. receive the message from the core network node 19 over a NAS protocol. Para [0306] by the UE over the signaling connection (Le. signaling connectivity) Para [O032E determining (i.e.  determine) Para [018114 target network slice from the al least one network slice based on the network slice information (6. network node 12 that the target radio network node 13 supports slices} Para 10199], wherein the target network slice (6. target radio network nodes support different slices} 

Regarding Claim 106, Zee teaches wherein the network slice information is a network slice identifier, and wherein the processor is specifically configured to execute the instruction stored in the memory, so as to control the transceiver to receive information and send information, so that the first core network entity executes steps thtl include: determining a network slice corresponding ta the network slice identifier i.e. Slice identities) Para [O08G) as the target network slice (.¢. connected to slice a through the source radio network node 12. In case the RAN and/or the radio network node attempts to handover the wireless device cells in the target radio  network node that do not support slice a, such as ¢.g. the first target radio network node 13) Para [0161].

Regarding Claim 107, Zee teaches wherein the network slice information is a data transmission requirement that a network slice needs to support, and wherein the processor is specifically configured to execute the instruction stored in the memory, so as to control the transceiver to receive information and send information, so that the first core network entity executes steps that include: determining the network slice supporting the data transmission requirement as the target network slice(.e. transmission between different network entities such as network slice) Para [0147].


core network) Para [0153], wherein the notification message is used to indicate that the second core network entity has downlink data to be sent to the UE (i.e. release and redirection of the network device from one radio network node to a second radio network node} Para [0117], or the notification message is used to indicate that the second core network entity needs to perform non-access stratum NAS communication with the UE: and sending a second message to the second core network entity, wherein the second message is used to request to activate a session of the UE (i.e. SETUP REQUEST message is sent) Para [0014] and (i.e. request to the second radio network node 13 in order to initiate a handover to the second radio network node ) Para [0178} and (i.e.  activating ... second network) Para (0273),

Regarding Claim 110, Zee teaches wherein the processor is specifically configured to execute the instruction stored in the memory, so as to control the transceiver to receive information and send information, so that the first core network entity executes steps that include: sending the second message to the second core network entity when it is determined that the first core network entity is in signaling connection to the UE or has an active session corresponding to the UE (Le. connection has been established ...) Para [0026].

Regarding Claim 115, Zee teaches wherein the network slice information is a network slice identifier or a data transmission requirement that a network slice needs to support (Le. slice identifies) Para [0077].

Regarding Claim 121, Zee teaches wherein the network slice information: is a network slice identifier or a data transmission requirement that a network slice needs to support, and the determining, by the first core network entity, a target network slice from the af least one network slice based on the network slice information comprises: determining, by the first core network entity (i.e. one or more core network)  Para [0004], a network slice corresponding to the network slice identifier Para [0148]: or determining, or the first core network entity, the network slice supporting the data transmission requirement as the target network slice.

  			Allowable Subject Matter

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 108, 111-113, 116-119 and 122-124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following: the prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes temporary identity a fourth core network in a slice with use equipment currently registers and sending first core network to fourth core network, paging messaging with second user equipment for determining target slice, non-access stratum container from second core network user equipment without parsing content in the NAS container, RAN container for establishing a user plane connect to a third network in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed. The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1. Park et al. (US Publication No. 20180279186 A1), “Handover Random Access”, (March 22, 2018), (date appropriate).

2. Zee et al. (US Publication No. 20200305054 A1), “Handover in a wireless communication network with network slices”, (April 1, 2016), (date appropriate).

			  		Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-1272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov